The Disciplinary Review Board having filed with the Court its decision in DRB 17-319, concluding that as a matter of final discipline pursuant to Rule 1:20-13(c), Robert E. Rothman of Englewood, who was admitted to the bar of this State in 1977, and who has been temporarily suspended from the practice of law since May 10, 2012, should be suspended from the practice of law for a period of three years based on respondent's plea of guilty in the United States District Court for the District of New Jersey to an information charging him with one count of Sherman Act Conspiracy, in violation of 15 U.S.C. § 1, conduct that violates RPC 8.4(b) (commission of a criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as lawyer);
And the Disciplinary Review Board having further determined that the term of suspension should be retroactive to the effective date of respondent's temporary suspension, and good cause appearing;
It is ORDERED that Robert E. Rothman is suspended from the practice of law for a period of three years, retroactive to May 10, 2012, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d) ; and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further **95ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.